SEABURY, J.
This is an action to recover for personal injuries alleged to have been caused by the negligence of the defendant. The defendant is the owner of the premises No. 1199 Fulton avenue, in the borough of the Bronx, and the plaintiff, on January 12, 1912, was a tenant of an apartment in those premises. Upon leaving the house on the day in question, the plaintiff slipped upon the ice in front of the premises, and fell, and sustained the injuries for which she seeks to recover in this action.
The fact that the plaintiff slipped and fell on ice, and that there were snow and ice on the sidewalk, is all that the plaintiff proved, except that she was allowed to testify to a conversation which she had with the janitor of the premises several days after the accident, in which she accused the janitor of having thrown soapy water on the sidewalk. It is apparent from this recital that this evidence furnishes no support for a judgment against the defendant. The plaintiff failed to prove any cause of action, and the complaint should have been dismissed.
Judgment reversed, with costs, and complaint dismissed, with costs, without prejudice to a new action. All concur.